Citation Nr: 1717493	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a Board hearing in his May 2013 VA Form 9; however, the hearing request was withdrawn in April 2015.  See 38 C.F.R. § 20.704(e) (2016).

In an August 2015 decision, the Board reopened the Veteran's previously denied service connection claim for a left knee disability based upon new and material evidence.  The remaining matters on appeal were remanded by the Board for further development.  After further development, these matters are now ready for adjudication.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's left knee disability is related to active duty service. 

2.  The Veteran's right knee disability is unrelated to active duty service. 

3.  The Veteran's bilateral hip disability is unrelated to active duty service. 





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Left Knee Disability

The Veteran asserts that his left knee condition was caused by or related to his active duty service.

In this case, the Board determines that service connection should be granted.  Specifically, the evidence of record includes credible statements from the Veteran indicating that he injured his left knee during a motor vehicle accident in which his left knee was punctured by an ignition switch and required stiches.  His statements are supported by his service treatment records which document that he had a left knee scar upon discharge from service. 

The medical evidence includes an October 2003 VA examination which reflects that the Veteran has left knee chondromalacia patellae with degenerative joint changes that is "as likely as not a consequence of the described [in-service] trauma" reported by the Veteran. 

While the evidence includes negative opinions by VA examiners in January 2013 and October 2015, these opinions are not sufficient to rebut the October 2003 VA examiner's opinions, as they were based solely on the fact that there was no evidence of the injury in the Veteran's service treatment records.  Further, the examiners did not address the opinions and rationale from the October 2003 VA examiner. 

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a left knee disorder should be granted.

Right Knee Disability

The Veteran asserts that his right knee disorder is caused by or related to his active duty service.

Upon review of all evidence of record, the Board finds that the Veteran's service connection claim for a right knee disorder should be denied.

The Veteran's service treatment records do not report any right knee injuries or complaints related thereto.  Next, the first indication of a right knee disorder was not until over 20 years after he left service.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of knee symptoms.  In this regard, while the Veteran is not competent to make a specific knee diagnosis, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As an initial matter, the Board cannot ignore that there is a significant gap in time between when he left service and when he filed his claim for benefits.  Moreover, the Board notes that the Veteran submitted claims for other disorders prior to claiming the issue on appeal.  Had the Veteran been experiencing right knee symptoms since service, it is intuitive that he would have submitted a claim for a right knee disability at that time.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

The medical evidence includes negative opinions from VA examiners that provided examinations in January 2013 and October 2015.  Specifically, the January 2013 examiner conducted a thorough physical examination of the Veteran, and took a detailed medical history from the Veteran.  The examiner opined that it was less likely than not that Veteran's right knee disability was related to service.  In support, the examiner noted that there was no indication of any injury until years after service.  Similarly, the October 2015 examiner reported that the Veteran did not have problems with his right knee until 2001 - after working as carpenter "on his hands and knees...doing concrete, framing, and finish work."  Moreover, while the examiner found that the Veteran reported pain in his right knee, his right knee was "essentially normal" on examination without any discernable disability.  

The Board also acknowledges the Veteran's statements regarding his right knee pain since active service and that his disorder was caused by the physical rigors of serving as a heavy equipment operator and repairman in the service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his pain may be the result of service, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his pain.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for a right knee condition, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hip Disorder

The Veteran asserts that his bilateral hip disorder is caused by or related to his active duty service.

Upon review of all evidence of record, the Board finds that the Veteran's service connection claim for a bilateral hip disorder should also be denied.  

The Veteran's service treatment records do not report any hip injuries or symptomatology of a hip disorder.  The Veteran's post-service records only first report hip complaints in the late 1990's - over 20 years after he left service.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As previously discussed, the Board recognizes the Veteran's statements regarding his history of hip symptoms.  However, for the reasons explained, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible given the significant gap in time between when he left service and when he filed his claim for benefits - especially since he had previously filed claims for VA benefits.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

The medical evidence includes negative opinions from VA examiners that provided examinations in August 2009, January 2013, and October 2015.  Specifically, the August 2009 examiner conducted a thorough physical examination of the Veteran, and took a detailed medical history from the Veteran.  The examiner opined that it was less likely than not that Veteran's bilateral hip disability was related to service because there was no indication of any injury until years after service.  Moreover, the October 2015 examiner also opined that the Veteran's hip disability was less likely than not related to or aggravated by any service-connected disability.  The examiner noted that the Veteran did not start having hip complaints until after he performed carpentry work "on his hands and knees" over 20 years after service.  

As discussed, the Board also acknowledges the Veteran's statements regarding his bilateral hip pain since active service and that his disorder was caused by operating heavy equipment in the service, but also finds that evidence to be less persuasive given that he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral hip condition, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, it is noted that this appeal was remanded by the Board in August 2015 in order to obtain a new VA examination and medical records.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a new VA examination in October of 2015, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is denied.

Service connection for a bilateral hip disorder is denied.


REMAND

As for the Veteran's claim for TDIU, since the Board has granted service connection for a left knee disability, his disability picture has now changed.  As such, it would be prejudicial to evaluate the Veteran's TDIU claim in the first instance given these changes.  Therefore, the RO should reevaluate this issue prior to Board consideration.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit those records. 

2. The RO should undertake any additional action it deems necessary in order to properly adjudicate the claim, including any additional VA examinations.  The issue granted by the Board should be considered.

3. If the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to TDIU, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


